Advisory Action

Continuation of 3. NOTE: The proposed amendments of independent claims 1, 51 and 52 are NOT entered because: 1) do not place the application in a better form for appeal such a reducing/simplifying the issues; and 2) they also do not resolve the new matter issues.
Claim 1 recites “contacting ethylene oxide and carbon monoxide to form the compound of formula (1). This presents a 112(a)(1) issue because there is insufficient antecedent basis for this limitation in the claim. The claim recites “the” compound of formula (1), but then later states in line 3, “a compound of formula (1).” This essentially introduces compound of formula (1) afterwards, instead of beforehand. The claim should read “contacting ethylene oxide and carbon monoxide to form a compound of formula (1); combing the compound of formula (1) with….”
Claim 51 “wherein the polymer is produced under aqueous conditions…” and points to Fig. 1 
    PNG
    media_image1.png
    168
    711
    media_image1.png
    Greyscale
 for support. However, under a closer examination, only formula (3-a) is obtained under aqueous conditions. The “polymer” of 
    PNG
    media_image2.png
    88
    121
    media_image2.png
    Greyscale
is made under the conditions of 
    PNG
    media_image3.png
    84
    121
    media_image3.png
    Greyscale
which is not aqueous. According to the Applicant’s example and para 64-67 of their specification, it appears that the compound having formula (3-a) is isolated first (para 61 and 64) and then the isolated compound having formula (3-a) is mixed with the weak base under the reaction conditions of a distillation and under nitrogen wherein the water resulting from the polymerization reaction is removed. (para 66-67). Thus, for the above reasons, the term “aqueous” conditions is considered new matter.
Claim 52 recites “about” 5 hours. The term “about” is a broader range because the term “about” allows for amounts slightly above and below the claimed amount. See MPEP 2144.05. In this case, the Applicant’s specification only recites “5 hours” in their example as cited para 67 of their specification. Thus, the term “about” is considered new matter.
Furthermore, the Applicant has not CANCELED withdrawn claims 10 and 12-20, which are directed to an entirely different process with a different formula (3-b), and different reactants. Withdrawn claims 10 and 12-20 would not be capable of being rejoined since they do not include all the limitations of claim 1. This also does not place the application in a better form for appeal by materially reducing/simplifying the issues for appeal.
Thus, for the above reasons, the amendments will NOT be entered because: 1) they raise issues of new matter, and 2) they do not place the application in a better form for appeal by materially reducing/simplifying the issues for appeal.

Continuation of 12.  Arguments presented on 06/06/2022 regarding the 112 new rejections and 103 rejection over Myrl in view of Gresham are premised upon the above amendments which were NOT entered because: 1) they raise issues of new matter, and 2) they do not place the application in a better form for appeal by materially reducing/simplifying the issues for appeal.
On page 11-12, the Applicant argues that Drent teaches using the beta-propiolactones to produce polymerized versions of the said beta-propiolactones and not used necessarily for producing the claimed polyamide. This is not persuasive because, although Drent does teach poly(propiolactone) can be obtained from the beta-propiolactone, Drent also contemplates that the beta-propiolactones are known to be useful as “intermediates for further chemical derivatives.” (col 4, 21-23), which “may” include products such as esters or carboxylic acid (col 4, ln 23-28). Although, Drent does teach other derivatives and products, Drent does not explicitly teach away from being used for polyamides. 
Furthermore, Drent is an analogous art that is in the field of applicant’s endeavor and is also reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Drent is teaching the same field of producing a beta-propiolactone and is solving the problem of forming a beta-propiolactone with a method that has a higher selectivity of producing said beta-propiolactones.
On page 12, the Applicant argues that the Office has not provided any evidence that the formation of the polymer has been made. This is not persuasive because, as addressed on page 11-14 of Office action dated 04/04/2022, which are incorporated herein, the polyamide is inherently formed based on the teachings of Myrl in view of Gresham which is evidenced by the Moore reference.
On page 12-13, the Applicant argues that the Moore reference cannot be used because it teaches away from the Myrl because Moore does not teach the weak base or aqueous conditions. This is not persuasive for the same reasons as addressed on page 11-13 of Office action dated 04/04/2022, which are incorporated herein. Specifically, Moore is not used as a combination reference for the 103 rejection, but is used as evidence. In this case, Myrl teaches heating the same hydracrylamide with a weak base at 155-160 deg C, and this step is the same step the Applicant teaches, and thus, one skilled in the art would have a reasonable expectation that the polyamide is inherently produced because the Applicant cites in their own specification that polyamide is formed when the hydracrylamide is heated to a temp of at least 70 deg C, (para 27 and 61) and this is further evidenced by Moore which teaches that simply heating hydracrylamide with a catalyst will form a polyamide. 
On page 14-15, the Applicant argues that the Office cannot use the Applicant’s specification to confirm the element in the cited prior art and that the structure of the polymer is not a “property” of the claimed compound. This is not persuasive. First, inherency 102/103 rejection can be made for inherent “function, property or characteristic” of the product. (MPEP 2112 III.). Secondly, a chemical formula is a literal physical property and physical characteristic of the compound itself such as where are the covalent bonds and how they are arranged. For example, what is physical description/characteristic/property of water? It would be the chemical formula H2O.
Regarding using the Applicant’s specification as evidence of inherency, the MPEP also states that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01). In order to show that the prior art is “identical or substantially identical” to the claimed invention, one can look to the Applicant’s specification (See MPEP 2112 V., In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255), and See also MPEP 2112.02, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and See also…Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993) (The Board rejected a claim directed to a method for protecting a plant from plant pathogenic nematodes by inoculating the plant with a nematode inhibiting strain of P. cepacia. A U.S. patent to Dart disclosed inoculation using P. cepacia type Wisconsin 526 bacteria for protecting the plant from fungal disease. Dart was silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.).
On page 14-15, the Applicant continues to argue that the Office cannot use the Applicant’s specification as evidence of the inherent characteristics such as the chemical formula of the polymer. This is not persuasive for the same reasons addressed above and incorporated herein. Furthermore, as an example, if the Applicant’s specification states water has the formula H2O, and a prior art reference teaches water but is silent regarding the formula, would the specification not suffice as evidence that the exact same water would inherently have the same formula? Or if the Applicant’s specification states boiling water at over 100 deg C would produce steam, and a prior art teaches boiling water at over 100 deg C, but is silent on whether steam is produce, would not the specification be evidence to show that steam would be formed in the prior art because it teaches the exact same steps of boiling water?
Again, “Something old does NOT become patentable upon the discovery of a new property.” See MPEP 2112 1., “ "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
In this case, the Applicant’s claimed process teaches a known reaction process as shown by the combination of Myrl in view of Gresham and the Applicant is merely attempting to get a patent on a property/characteristic of the known resultant product from the said process.
For the above reasons, all of the Applicant’s arguments are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766                 

/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766